Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding seeking to annul and expunge from his institutional record the administrative determination finding him guilty of violating the prison disciplinary rules that prohibit violent conduct and assault. The Attorney General has advised this Court that the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief he requested, this proceeding is dismissed as moot (see Matter of Correnti v Leclaire, 52 AD3d 1153 [2008]; Matter of Wong v Coughlin, 182 AD2d 926, 927 [1992]).
Peters, J.P., Rose, Kane, Malone Jr. and Stein, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.